Citation Nr: 1825350	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-25 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an effective date earlier than March 7, 2011 for the grant of service connection for right fibula (ankle) fracture, status post open reduction internal fixation (ORIF).

2. Entitlement to an effective date earlier than March 7, 2011 for the grant of service connection for peripheral neuropathy of the right foot associated with right fibula (ankle) fracture, status post ORIF.

3. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to an initial rating in excess of 10 percent for urticaria and dermatographism.

5. Entitlement to an initial compensable rating for hypertension.

6. Entitlement to an initial rating in excess of 20 percent for right fibula (ankle) fracture, status post ORIF.

7. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right foot associated with right fibula (ankle) fracture, status post ORIF.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2001 to June 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

The issue of entitlement to an initial rating in excess of 20 percent for right fibula (ankle) fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed an initial claim for service connection for right fibula (ankle) fracture, status post ORIF, and peripheral neuropathy of the right foot on March 7, 2011.

2. Prior to March 7, 2011, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for right fibula (ankle) fracture, status post ORIF and peripheral neuropathy of the right foot.  

3. Prior to December 29, 2014, the social and occupational impairment caused by Veteran's PTSD more nearly approximated total.

4. From December 29, 2014, the social and occupational impairment caused by Veteran's PTSD more nearly approximated having deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

5. For the entire period on appeal, the Veteran's urticaria was manifested by no more than recurrent episodes occurring at least four times during the past 12-month period, responding to treatment with antihistamines; the Veteran did not require continuous systemic immunosuppressive therapy to control his urticaria.

6. The Veteran's hypertension was not approximate of diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

7. The Veteran's peripheral neuropathy of the right foot associated with right fibula (ankle) fracture, status post ORIF more nearly approximated a moderate level prior to June 28, 2016.

8. The Veteran's peripheral neuropathy of the right foot associated with right fibula (ankle) fracture, status post ORIF more nearly approximated a mild level after June 28, 2016.






CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than March 7, 2011, for service connection for right fibula (ankle) fracture, status post ORIF, have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

2. The criteria for an effective date earlier than March 9, 2012, for service connection for peripheral neuropathy of the right foot associated with right fibula (ankle) fracture, status post ORIF, have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

3. The criteria for an initial rating of 100 percent for PTSD have been met prior to December 29, 2014.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

4. The criteria for a rating in excess of 70 percent for PTSD have not been met from December 29, 2014.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

5. The criteria for an initial rating in excess of 10 percent for urticaria have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7825 (2017).

6. The criteria for an initial, compensable rating for hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017). 

7. The criteria for an initial rating of 20 percent for peripheral neuropathy of the right foot associated with right fibula (ankle) fracture, status post ORIF, prior to June 28, 2016, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §  4.124a, Diagnostic Code 8521 (2017).

8. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right foot associated with right fibula (ankle) fracture, status post ORIF, after June 28, 2016, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §  4.124a, Diagnostic Code 8521 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date

The Veteran has asserted that he should be granted an effective date earlier than March 7, 2011for the grant of service connection for his right fibula (ankle) fracture and peripheral neuropathy of the right foot, as he has had these disabilities since separating from active service.      

The Board has thoroughly reviewed the evidence of record prior to March 7, 2011, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection during that time.  The record shows that the Veteran filed a formal claim for entitlement to service connection for a right leg injury on March 7, 2011.  The record does not contain evidence of the Veteran having filed any claim for his right ankle and foot disabilities prior to March 7, 2011.  

Accordingly, the Board notes that the accurate effective date in this case would be the date of submission of his formal claim, which is the later of the date of claim and the date entitlement arose for his right ankle and foot disabilities.  Therefore, the claim for an earlier effective date is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board finds that the criteria for an earlier effective date for the grant of service connection for right fibula (ankle) fracture and peripheral neuropathy of the right foot is not warranted.  






Increased Rating

PTSD

The Veteran's service-connected PTSD was assigned an initial rating of 70 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran has asserted that his PTSD symptoms are worse than those accounted for by the currently assigned rating.

In May 2011, the Veteran was hospitalized for symptoms consistent with mania and psychosis.  At first he was discharged after refusing inpatient treatment.  Upon release, he broke into a home and he was arrested.  He was returned to the emergency department.  On interview, he was agitated and repeatedly stated that he did not feel safe.  He reported that he walked around his house at night with a gun due to fear of intruders and to protect himself and his family.  He had paranoia secondary to his PTSD and delusions that people were following him wherever he went.  He related that his medications were adversely affecting his behavior and were ineffective.  He had reportedly made threats against his VA social worker.  His thought processes was somewhat disorganized and tangential.  His insight and judgment were poor.  During his hospitalization, he also exhibited symptoms of nightmares, hypervigilance, irritability, easy startle, mistrust of others, anxiety in public/crowds, fear of intruders, and auditory illusions.  He consistently denied suicidal and homicidal ideations throughout his hospitalization.  His Global Assessment Functioning (GAF) score was 30 on admission and 45 upon discharge.

In May 2012, the Veteran's VA social worker commented that since the Veteran's hospital discharge, he had "de-compensated" further and had become increasingly paranoid.  She stated that the Veteran had been at home, out of work, and unreceptive to any mental health care.  

The Veteran presented again to the VA hospital in late May 2012.  He related that he had suicidal ideation in the past two to three months.  He stated that he engaged in dangerous behavior, such as drinking and driving.  He reported that he hit his wife again.  His symptoms also included depression, panic attacks, constant hypervigilance, daily nightmares, flashbacks, anhedonia, lack of interest, poor concentration, and lack of motivation.  His GAF score was 40 upon discharge.  

The Veteran was afforded an initial VA PTSD examination in June 2012.  He reported that he was assaulted during service and has had PTSD symptoms since that time.  He reported experiencing difficulty sleeping and concentrating, nightmares, flashbacks, and intrusive thoughts.  He described himself as a pessimist who quickly became enraged and constantly scanned his environment.  He stated that he was withdrawn and had problems with intimate relationships.  He also avoided people and things that reminded him of his in-service assault.  He reported a good relationship with his parents but his relationship with his younger sister was strained.  At the time, he was married and had two children.  He has had some domestic-related altercations and he reported that he and his wife received marital counseling.  The Veteran's PTSD-related symptoms included depressed mood; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impaired short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work like setting; inability to establish and maintain effective relationships; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner determined that he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In May 2013, the Veteran was directly admitted to the hospital for emergency psychiatric treatment.  On interview, he described stealing someone truck and crashing it.  He turned himself into the police.  He reported that he was under stress and pressure with attending school and balancing his family and financial responsibilities and that he was performing poorly.  He endorsed depressive feelings, anxiety, trouble sleeping, low energy, a poor appetite.  He denied any suicidal ideations but admitted to passive thoughts in the past.  He denied psychotic symptoms but admitted paranoia, issues with trust, and an inability to become close with other people.  Additionally, he denied any hypervigilance and startle response.  He had poor insight and judgment at admission; however, it was fair upon discharge.  His GAF score was 35 upon admission and 50 at discharge.  

At a May 2014 VA PTSD examination, the examiner stated that the Veteran's  PTSD was more likely than not related to his experience of being physically assaulted in service.  The examiner further stated that the Veteran's PTSD symptoms included social withdrawal; agitation; anxiety; sense of hostility; interacting with others in an abrasive or brusque manner; depressive symptoms (depressed mood, feeling fatigue, feelings of worthlessness, and past history of suicidal ideation-none at the present time); distressing  dreams; avoidance of or efforts to avoid external reminders that arouse memories, thoughts, or feelings associated with events; diminished interest or participation in significant activities; difficulty in adapting to stressful circumstances; feelings of detachment or estrangement from others; irritable and reckless or destructive behavior; sleep disturbance; interactions with legal system; substance-related problems; and occupational problems.  The examiner noted that within the last year, the Veteran's overall level of functioning had slightly declined as evidence by a recent hospitalization around the time of his most recent arrest, reports of being easily irritated by others or sudden changes in his environment, struggling to relax even when alone, and being more withdrawn.  In evaluating the Veteran's degree of functionality, the examiner found that the Veteran had exhibited moderate to severe limitations in the area of social interaction (e.g., responding to real or perceived negative feedback) and adaptation (e.g., responding appropriately to changes/stress in his environment).  Additionally, the Veteran demonstrated minimal difficulty in the areas of concentration, persistence, or pace (e.g., carrying detailed instructions) and initiating or participating in any activity of daily living (e.g., household chores and shopping).  Despite any of the Veteran's struggles, he had the ability to obtain and maintain employment and independently care for his needs.  At the time, he had not held any employment since 2009, which he attributed to a lack of job opportunities and his struggles with his mental health.  On examination, the Veteran's appearance was appropriate.  He was alert and fully oriented in all spheres.  His speech content was logical and goal-directed.  He reportedly had been feeling a combination of tension and irritability over the past week.  His affect was appropriate.  He did not exhibit any evidence of a psychotic process, hallucinations or delusions.  He did not report any suicidal or homicidal ideation or plans.  He did not report or exhibit any cognitive or memory deficits.  His insight and judgment were unimpaired.  The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In June 2016, the Veteran was provided an additional VA PTSD examination.  He still lived with his wife and two children.  He related that he had supportive friends and family.  He reported that he was currently working as a janitor and had been in that job for approximately 18 months.   On examination, he was cooperative and appropriate in appearance.  His eye contact and speech were within normal limits. His thought process was logical, linear, and goal directed.  His symptoms included depressed mood; anxiety; chronic sleep impairment; and disturbances of motivation and mood.  The examiner determined that he had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

A review of the record shows that the Veteran receives mental health treatment at the VA Medical Center (VAMC).  However, there is no indication from the record that his PTSD symptoms are manifestly different than those reported at his VA examinations.  

The Board finds that after reviewing the medical evidence of record, a staged rating is warranted for the Veteran's PTSD.  The overall evidence reflects that the Veteran's PTSD had been manifested by sleep impairment, nightmares, anxiety, depression, irritability, isolative and avoidant behaviors, impaired memory, inappropriate behavior, and difficulty in establishing and maintaining effective work and social relationships.  However, the June 2016 VA examination report shows distinct times where the Veteran's service-connected PTSD exhibited symptoms that would warrant different ratings.  Specifically, the Board notes that for approximately 18 months prior to his June 2016 VA examination, the Veteran had been employed as a janitor.  Although he was socially isolated to some extent, he remained married and described close family relationships.  By contrast, prior to December 29, 2014, there was a long period in which the Veteran was unemployed.  He had demonstrated significantly impaired impulse control and impairment in judgment.  He was hospitalized for paranoia and delusions, and his social worker suggested that they had been persistent following his first discharge in May 2011.  He had a criminal and legal history of grossly inappropriate behavior, including several domestic altercations.  Furthermore, prior to December 29, 2014, the GAF scores assigned during the Veteran's hospitalization, at one point, reflected behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas of symptoms.  38 C.F.R. § 4.126(a).  In this regard, the Board finds that the Veteran's PTSD symptoms more nearly approximated total occupational and social impairment prior to December 29, 2014, and thereafter, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Accordingly, a higher rating of 100 percent for the initial period prior to December 29, 2014 is warranted, but a higher rating in excess of 70 percent thereafter, is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Urticaria and Dermatographism

The Veteran's service-connected dermatographic urticaria was assigned an initial rating of 10 percent, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7825.  The Board notes that the record inaccurately reflects that the Veteran was evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7199-7118.  The Veteran has contended that his dermatographic urticaria symptoms are worse than those accounted for by the currently assigned rating.

In June 2012, the Veteran was afforded a VA examination for skin diseases.  The Veteran had been diagnosed with heat induced urticaria in 2004 and dermatographism in 2005.  Since his diagnoses, the Veteran reported that he had a skin eruption and it had been intermittent since that time.  He described symptoms of burning and itching along his chest, shoulders, and back.  He stated that it was active in the summer and interfered with his sleep.  He did not exhibit any scarring or disfigurement.  He did not have any benign or malignant skin neoplasms.  He did not have any systemic manifestations due to any skin disease.  He had not received any treatment or procedures or had any non-debilitating or debilitating episodes in the past 12 months for any skin condition.  On examination, he did not show any visible signs for a skin condition.  However, two percent of the Veteran's total skin area exhibited slight erythema, specifically on his right shoulder and the superior aspect of his chest.

The Veteran was evaluated for service-connected dermatographic urticaria in May 2014.  He described moderate symptoms of itching and burning.  He experienced six episodes per year with the change of seasons, in particular when he had "too much sun" and on a daily basis for an average duration of four weeks.  Treatment with prescription medication had been effective.  Over the counter medication was mildly effective.  He did not exhibit any scarring or disfigurement.  He did not have any benign or malignant skin neoplasms.  He did not have any systemic manifestations due to any skin disease.  He had received topical treatment in the past 12 months for six weeks or more, but not constant, for his skin condition.  He had not had any other treatment or procedures or had any non-debilitating or debilitating episodes in the past 12 months for any other skin condition.  On examination, he did not show any visible signs for a skin condition.  

In June 2016, the Veteran was provided an additional VA examination.  He related that his skin condition only occurred approximately one to two times per year, mostly in the summer months and lasted for six weeks.  He reported that he last experienced an episode of urticaria with rash one year ago.  He has had no issues          with his skin condition since that time.  He did not exhibit any scarring or disfigurement.  He did not have any benign or malignant skin neoplasms.  He did not have any systemic manifestations due to any skin disease.  He had not received any treatment or procedures or had any non-debilitating or debilitating episodes in the past 12 months for any skin condition.  On examination, he did not show any visible signs for a skin condition.  

Throughout the appeal period, the Board finds that the aforementioned evidence reflects that the Veteran's dermatographic urticaria has been manifested by recurrent episodes (occurring at least four times during the past 12-month period) that are responsive to treatment with antihistamines or sympathomimetics.  The Veteran has not required immunosuppressive therapy for control.  

The Board has considered the Veteran's lay assertions regarding the severity of his symptoms.  Certainly, laypersons are competent to attest to physical symptoms that are experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the lay evidence does not establish a greater degree of impairment than that contemplated by the currently assigned disability rating.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for entitlement to an initial rating in excess of 10 percent for dermatographic urticaria.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert supra.

Hypertension

The Veteran's service-connected hypertension is rated as noncompensable, pursuant to the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran has asserted that his hypertension is worse than that accounted for by the currently assigned rating.

In 2011, the Veteran's blood pressure readings taken at the VAMC varied between normal and as high as 154/109 in March, 154/110 in April, and 162/100 in May.

2012 VA treatment records show that the Veteran's blood pressure readings were predominantly normal but as high as 135/88.

The Veteran was afforded a VA examination in August 2012.  He reported a history of hypertension since 2004.  On examination, the Veteran's sitting blood pressure readings were 146/83, 145/88, and 142/86.  His blood pressure readings lying down were 144/85, 123/86, and 129/82.  His blood pressure readings standing were 146/88, 138/89, and 129/88.  The readings indicated that the Veteran had borderline systolic elevated blood pressure.  He did not have history of diastolic blood pressure elevation to predominantly 100 or more.  

In 2013, the Veteran's blood pressure readings taken at the VAMC were predominantly normal but as high as 133/92.

In May 2014, the Veteran was provided an additional VA examination for his hypertension.  On examination, his blood pressure readings were 146/93, 147/86, and 147/85.  He had an average blood pressure reading of 146/88.  His treatment plan included taking continuous medication. 

On VA examination in June 2016, the Veteran's blood pressure readings were 136/92, 134/94, and 132/90.  He had an average blood pressure reading of 134/92.  His treatment plan included taking continuous medication. 

The Board finds that after reviewing the medical evidence of record, the Veteran's hypertension did not approximate diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The Board acknowledges the Veteran had intermittent blood pressure readings reflecting diastolic pressure of 100 or more in 2011; however, the Veteran's blood pressure readings were predominantly normal in 2011 and throughout the appeal period.  

Accordingly, the preponderance of the evidence is against the claim for entitlement to an initial, compensable rating for hypertension.  The Board finds that there is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C. § 5107(b).  




Peripheral Neuropathy of the Right Foot

The Veteran's service-connected peripheral neuropathy of the right foot associated with right fibula (ankle) fracture, status post ORIF was assigned an initial rating of 10 percent, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 8521.  The Veteran has asserted that his right foot disability is worse than that accounted for by the currently assigned rating.

The Veteran was afforded a VA examination for peripheral nerve conditions in May 2014.  After his in-service assault, the Veteran required corrective surgery and underwent right fibula (ankle) open reduction and internal fixation.  Since the surgery, he has had complete sensory loss in the dorsum area of his right foot.  He had an antalgic gait.  He experienced severe numbness in his lower right extremity and had no sensation in his right foot.  He exhibited moderate paralysis due to his right external popliteal nerve.  He did not require any assistive devices and had remaining effective functioning of his extremities.

In June 2016, the Veteran was provided an additional VA examination.  His gait was normal.  He experienced mild numbness in his lower right extremity and had no sensation in his right foot.  He exhibited mild paralysis due to his right external popliteal nerve.  He did not require any assistive devices and had remaining effective functioning of his extremities.

The Board finds that after reviewing the medical evidence of record, a staged rating is warranted for the Veteran's peripheral neuropathy of the right foot.  The VA examination reports show distinct times where his service-connected disability exhibited symptoms that would warrant different ratings.  In this regard, the Board finds that the Veteran's right foot symptoms more nearly approximated moderate incomplete paralysis of the external popliteal nerve prior to June 28, 2016, and thereafter, mild incomplete paralysis of the external popliteal nerve.  Accordingly, a higher rating of 20 percent for the initial period prior to June 28, 2016 is warranted, but a higher rating in excess of 10 percent thereafter, is not warranted.  


ORDER

Entitlement to an effective date earlier than March 7, 2011, for the grant of service connection for right fibula (ankle) fracture, status post ORIF, is denied.

Entitlement to an effective date earlier than March 7, 2011, for the grant of service connection peripheral neuropathy of the right foot associated with right fibula (ankle) fracture, status post ORIF, is denied.

An initial rating of 100 percent, prior to December 29, 2014, for PTSD is granted.

A rating in excess of 70 percent, from December 29, 2014, for PTSD is denied. 

An initial rating in excess of 10 percent for urticaria and dermatographism is denied.

An initial, compensable rating for hypertension is denied.

An initial rating of 20 percent, prior to July 28, 2016, for peripheral neuropathy of the right foot associated with right fibula (ankle) fracture, status post ORIF, is granted.

A rating in excess of 10 percent, after July 28, 2016, for peripheral neuropathy of the right foot associated with right fibula (ankle) fracture, status post ORIF, is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

A review of the record shows that the Veteran was last afforded a VA examination for his right fibula (ankle) fracture in June 2016.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  The Board has reviewed the June 2016 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Therefore, further examination is necessary.

In addition, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.    

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected right fibula (ankle) fracture.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing, and compared to the undamaged opposite joint if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information.

If the examiner cannot provide any of the requested findings without resorting to speculation, the examiner must state why that is so and provide a detailed rationale as to the reason why the requested findings could not be provided.

3.  Confirm that the VA examination report comports with this remand, and undertake any other development determined to be warranted. 

4.  Then, readjudicate the claim.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


